Case 1:18-cv-20813-JEM Document 106 Entered on FLSD Docket 01/28/2021 Page 1 of 1




                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-20813-CIV-MARTINEZ/OTAZO-REYES

  DANIEL GOLDBERG,

          Plaintiff,

  v.

  FLORIDA INTERNATIONAL UNIVERSITY
  BOARD OF TRUSTEES,

        Defendant.
  ______________________________________/

                                              ORDER

          THE MATTER comes before the Court upon Defendant’s Motion for Costs (DE 94). This

  matter was referred to the Honorable Alicia M. Otazo-Reyes for appropriate disposition pursuant

  to 28 U.S.C. § 636. (DE 100). Judge-Otazo-Reyes recommended that the motion be granted in

  part, and that Defendant be awarded $7,037.72 as costs of this action, plus interest pursuant to 28

  U.S.C. § 1961, which shall accrue at the statutory rate from April 13, 2020, the date of entry of

  Final Judgment, to the date of payment. (DE 103). Neither party objected. Accordingly, after

  careful consideration, it is

          ORDERED AND ADJUDGED that Judge Otazo-Reyes’ Report and Recommendation

  (DE 103) is AFFIRMED AND ADOPTED. Defendant’s Motion for Costs (DE 94) is

  GRANTED as set forth in the report.

          DONE AND ORDERED in Chambers at Miami, Florida, this 28th day of January, 2021.



                                                       ____________________________________
                                                       JOSE E. MARTINEZ
                                                       UNITED STATES DISTRICT JUDGE

                                                  1
